DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Note

Examiner contacted Applicant representative discussing the content of the claims for speedy prosecution and to resolve issues related to 35 USC 112 to perform compact prosecution but no agreement has been reached.

It should be noted that although the following claimed phrase: “wherein” in line 1 of claim 1 has been treated for the sake of compact prosecution, it is not positively recited as a step of the method but instead considered to merely be an intended use.  That is, the method of ‘causing to access' , ‘causing a negotiation' , and ‘causing a transfer'  may make use of the suitable connection information as claimed, but the actual origin of the suitable connection information (or how it is determined) is not recited as being within the scope of the claim and therefore does not carry patentable weight.  Instead, the wherein statement merely states how the information is determined i.e., the software infrastructure is based on machine learning techniques and is intended to analyze data without limiting the claimed method to include an actual step of ‘determining' .
Double Patenting Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
It is noted that when current application is compared with U.S. Patent Application No. 17/387, 174, 17/391, 451, 17/176, 017 for obviousness-type double patenting they are patentably distinct from each other and cannot be anticipated by, or would have been obvious over, the reference claim(s) and for that reasons, nonstatutory double patenting rejection with reference application is not feasible at this time. However, based on response filed, Examiner will re-consider reference application for obviousness-type double patenting.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flowchart showing the entire infrastructure of the plant processing step must be shown.  No new matter should be entered.
MPEP  states that 35 U.S.C. 111(a)(2)(B)  and 35 U.S.C. 111(b)(1)(B)  each provide, in part, that an "application shall include . . . a drawing as prescribed by section 113." 35 U.S.C. 113  (first sentence) in turn provides that an "applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented (MPEP 601.01 (f))." In the current application, applicant is requested to at least provide flow chart showing invention as a whole.
The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation “wherein also provided is a procedure” in Para 9 is not only vague but difficult for one having ordinary skill in the art if the claim is directed toward product by process or product or process (See MPEP 2173.05 (p)). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 

As per claim 1 Line 2 applicant is claiming “ the software infrastructure is based on machine learning techniques, and is intended to analyse ….” Is not positively recited and it is unclear whether the limitation following the phrase are part of the claimed invention which make the claim vague and indefinite. 
Claim 1 recites the limitation "with the aim of determining" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what is the aim of determining information. The language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
Claim 1 recites the limitation " about internal characteristics of interest of the self-same objects" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what is the self-same objects and how to determine information about the internal characteristics of interest. The language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
Claim 1 recites the limitation " into which the object was divided" in Para 2.  It is not clear if  the object refer to the self-same objects or objects of the predetermined type. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “once a training set comprising” in Para 3 is vague and indefinite as it is not clear what applicant mean by once a training set.
Claim 1 recites the limitation “plurality of objects of the same predetermined type” in Para 3 is vague and indefinite as it is not clear what applicant mean by the same predetermined type.
Claim 1 recites the limitation “relative to each object” in Para 4 and 5 refer to which object is vague and indefinite. It is not clear if  the object refer to the self-same objects or objects of the predetermined type or some other object not defined. 
Claim 1 recites the limitation “previously made accessible by cutting or breaking the object” Para 6 is vague and indefinite as it is not clear what applicant mean by previously made accessible.
Claim 1 recites the limitation “assessed at real internal point of the object” Para 6 is vague and indefinite as it is not clear what applicant is the purpose of real internal point and how it is determined.
Claim 1 recites the limitation “setting internal processing parameters of the software infrastructure…” in Para 7 without defining what is internal processing parameter is vague and indefinite and make one having ordinary skill in the art in doubt what applicant is trying to claim.
Claim 1 recites the limitation “are each part of a piece of the object” in Para 8 is vague and indefinite and make one having ordinary skill in the art in doubt what applicant is trying to claim.
Claim 1 recites the limitation “an electronic memory that information about …” Para 11 is vague and indefinite because it is not clear what applicant mean by that information and how applicant intend to you it in claim language. 
Claim 1 recites the limitation “and wherein, moreover, the procedure” Para 12 is vague and indefinite because it is not clear what applicant mean by moreover.
Claim 1 recites the limitation "…check computers of a plant for processing objects of a predetermined type during operation of the processing plant" in Para 12.  There is insufficient antecedent basis for this limitation in the claim as it is not clear it is same three dimensional tomographic inspection of object of a predetermined type or plurality of objects of the same predetermined type that has been selected or is it the new one. The language is vague and very difficult for one having ordinary skill in the art to understand the invention as a whole. 
Claim 1 recites the limitation "dividing the starting object" in Para 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " to detect real characteristics of those pieces and their position in each piece" in Para 14 is vague as it is not clear those pieces refer to which pieces.
Claim 1 recites the limitation " those real characteristics are considered to be the internal characteristics of interest assessed at real internal points of the object previously made accessible by cutting or breaking the object" in Para 15 is vague as it is not clear when made accessible.
Similarly dependent claims 2-22 have same deficiency as the independent claims and are rejected for the same reasons as claim 1. 

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taerum et al. Pub. No. US 20200085382 A1 - AUTOMATED LESION DETECTION, SEGMENTATION, AND LONGITUDINAL IDENTIFICATION
Schonfeld et al. Pub. No. US 20190265175 A1 - METHOD FOR MONITORING THE FUNCTIONAL STATE OF A SYSTEM FOR COMPUTER-TOMOGRAPHIC EXAMINATION OF WORKPIECES
Deo et al. Pub. No. US 20190147371 A1 - TRAINING, VALIDATING, AND MONITORING ARTIFICIAL INTELLIGENCE AND MACHINE LEARNING MODELS
Van Dael et al. Pub. No. US 20180113083 A1 - AUTOMATED QUALITY CONTROL AND SELECTION
Ashani Pub. No. US 20160139977 A1 - System and method for abnormality detection
EP 3916378 A1 - METHOD AND APPARATUS FOR CAPTURING AN IMAGE OF A LATERAL FACE OF A WOODEN BOARD
EP 3220143 A1 - APPARATUS FOR CARRYING OUT A NON-DESTRUCTIVE INSPECTION ON WOODEN BOARDS OR GENERIC BOARDS
CN 101542526 A - Fused perfusion and functional 3D rotational angiography rendering
Volume Segmentation and Analysis of Biological Materials Using SuRVoS (Super-region Volume Segmentation) Workbench – 08/23/2017
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647